NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN YAGMAN,                                 No.    17-55384

                Plaintiff-Appellee,             D.C. No. 2:15-cv-07210-DSF-SS

 v.
                                                MEMORANDUM*
JOSEPH CURTIS EDMONDSON,

                Defendant,

and

MICHAEL J. COLELLO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Michael J. Colello appeals from the district court’s order denying his motion



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for attorney’s fees. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion. Graham–Sult v. Clainos, 756 F.3d 724, 751 (9th

Cir. 2014). We affirm.

      The district court did not abuse its discretion by denying Colello’s motion

for attorney’s fees under Cal. Civ. Proc. Code § 425.16(c) because Colello failed to

establish adequately the hours reasonably spent preparing the anti-SLAPP motion

and a reasonable hourly rate for private attorneys in the community. See Ketchum

v. Moses, 17 P.3d 735, 745 (Cal. 2001) (“A fee request that appears unreasonably

inflated is a special circumstance permitting the trial court to reduce the award or

deny one altogether.” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                          2                                    17-55384